Citation Nr: 0405523	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held before the undersigned acting Veterans Law 
Judge of the Board of Veterans' Appeals (Board) in 
Washington, D.C. in February 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In September 2001, the Board granted the motion to advance 
the case on the docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (c) (2003).


REMAND

The veteran contends that he has a heart disorder which is 
related to his service-connected hypertension.  The claims 
file contains a June 2002 VA examination report which stated 
that the veteran did not suffer from heart disease.  The 
Board observes that the veteran submitted an undated ECG 
report which reported that the ECG was abnormal.  Sinus 
tachycardia, and inferior infarct, age undetermined was also 
noted.  Outpatient treatment reports reveal an impression of 
sinus tachycardia.  Clarification as to whether the veteran 
currently has a heart disorder/disease.  Therefore, he should 
be scheduled for a VA examination to include an opinion.

In February 2003, the veteran indicated that he has met with 
and been evaluated by VA's office of rehabilitation and that 
it determined that he must go through rehabilitation to be 
employable.  A VA vocational rehabilitation folder is not of 
record.  He also indicated that heart specialists at the 
Philadelphia, Pennsylvania and Wilmington, Delaware VA 
Medical Centers had found heart problems and a previous heart 
attack.  The RO must ensure that all of these records have 
been associated with the claims file.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran has not 
been provided a VCAA letter that is specific to his claim for 
service connection for heart disease and with respect to his 
claim for a total disability rating based upon individual 
unemployability due to service-connected disability.  The RO 
should send the veteran an appropriate VCAA letter.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of service connection 
for heart disease and with respect to the 
claim for total disability rating based 
upon individual unemployability due to 
service-connected disability.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and indicate 
which portion of that information and 
evidence, if any, is to be provided by 
him and which portion, if any, VA will 
attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also give 
him an opportunity to submit any other 
pertinent evidence, to include medical 
opinion evidence linking a current heart 
disorder to either service or to a 
service-connected disorder.

2.  The veteran's vocational 
rehabilitation folder should be obtained 
and associated with his claims folder.

3.  The AOJ should request the veteran to 
indicate where and when VA physicians 
found heart problems and a previous heart 
attack.  If relevant records he 
identifies are not contained in the 
claims folder, the AOJ should obtain 
them.

4.  The veteran should be scheduled for a 
VA cardiology examination for the purpose 
of determining the etiology of any heart 
disease/disorder found.  Based on 
examination findings, historical records 
(i.e. an ECG report showing an inferior 
infarct), and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the following:

a.  Does the veteran currently have a 
heart disease/disorder.

b.  If the veteran currently has a heart 
disease/disorder, is it related to any 
incident of service?

c.  If the veteran currently has a heart 
disease/disorder, is it related to his 
service-connected hypertension?

5.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for a heart disease/disorder 
as well as the claim for a total rating 
based on individual unemployability.  If 
any determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


